EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  This action is in response to the after final consideration request filed 02/01/2021. 

Authorization for this examiner’s amendment was given in a telephone interview with Daniel Barry (Reg. No. 65423) on 02/09/2021.

The application has been amended as follows:


Claim 32. (currently amended) A method of operating a memory block or a memory die in a Data Storage Device (DSD), the method comprising:
receiving a command from a controller of the DSD to copy data from the memory block or the memory die to a different memory block or a different memory die of the DSD;
identifying the different memory block or the different memory die using an address for the different memory block or for the different memory die included in the command received from the controller;
reading the data for the received command from the memory block or the 
sending the data to the different memory block or the different memory die  using the address for the different memory block or for the different memory die included in the command received from the controller; and
wherein the memory block or the memory die and the different memory block or the different memory die each have their own Media Access Control (MAC) address, and wherein the respective MAC addresses for the memory block or the memory die and the different memory block or the different memory die are located in a header separate from an external MAC address for the DSD that is included in commands received from a host.


Claim 41. (cancelled). 



Claims 1-2, 7-10, 13-18, 23-26, 28-29, 32, and 36-38 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Amendment”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW WOO/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                        
02/09/2021